Case 2:21-cv-03254-CBM-SK Document 6-8 Filed 04/15/21 Page 1 of 3 Page ID #:71



  1 Eric Honig (CSBN 140765)
    LAW OFFICE OF ERIC HONIG
  2 A Professional Law Corporation
    P.O. Box 10327
  3 Marina del Rey, CA 90295
    erichonig@aol.com
  4 Telephone: (310) 699-8051
    Fax: (310) 943-2220
  5
    RICHARD M. BARNETT (CSBN 65132)
  6 A Professional Law Corporation
    105 West F Street, 4th Floor
  7 San Diego, CA 92101
    richardmbarnett@gmail.com
  8 Telephone: (6l9) 231-1182
    Facsimile: (619) 233-3221
  9
    Michael S. Chernis (CSBN 259319)
 10 CHERNIS LAW GROUP P.C.
    Santa Monica Water Garden
 11 2425 Olympic Blvd.
    Suite 4000-W
 12 Santa Monica, CA 90404
    Michael@chernislaw.com
 13 Tel: (310) 566-4388
    Fax: (310) 382-2541
 14
    ERIC D. SHEVIN (CSBN 160103)
 15 Shevin Law Group
    15260 Ventura Boulevard, Suite 1400
 16 Sherman Oaks, California 91403
    eric@shevinlaw.com
 17 tel. 818-784-2700
    fax 818-784-2411
 18
    PAUL L. GABBERT (CSBN 74430)
 19 2530 Wilshire Boulevard
    Second Floor
 20 Santa Monica, CA 90403
    plgabbert@aol.com
 21 Telephone: 424 272-9575
    Facsimile: 310 829-2148
 22
      Attorneys for Plaintiffs John Does 1-4
 23
 24                          UNITED STATES DISTRICT COURT
 25                        CENTRAL DISTRICT OF CALIFORNIA
 26                                  WESTERN DIVISION
 27
 28
Case 2:21-cv-03254-CBM-SK Document 6-8 Filed 04/15/21 Page 2 of 3 Page ID #:72



  1   DOES 1-6, on behalf of themselves and )          No.
      all others similarly situated,        )
  2                                         )
                    Plaintiff,              )          PROPOSED ORDER GRANTING
  3                                         )          TEMPORARY RESTRAINING
                           v.               )          ORDER
  4                                         )
      UNITED STATES OF AMERICA, and )
  5   MERRICK GARLAND, in his official )
      capacity as United States Attorney )
  6   General,                              )
                                            )
  7                        Defendants.      )
      ________________________________ )
  8                                         )
  9         Considering the Plaintiff’s application for a temporary restraining order,
 10         IT IS HEREBY ORDERED:
 11         1.     The government shall provide their counsel with a copy of the search
 12   warrant executed at US Private Vaults (“USPV”) and all inventories of the personal
 13   property found in the USPV safe deposit boxes, forthwith;
 14         2.     The government is enjoined from instigating or continuing further
 15   investigation of the class members’ boxes or the property within the USPV boxes, or
 16   using in any investigation any information it gained from inspecting the contents of the
 17   boxes unless and until the Court makes a final determinations as to the constitutional
 18   grounds for the search of the class members’ USPV boxes;
 19         3.     The government is enjoined from informing individuals that they must
 20   provide information to the government as a condition to claiming return of their
 21   property;
 22         4.     The government shall allow class members to file claims (including
 23   administrative and/or civil judicial forfeiture claims) to their personal property using a
 24   pseudonym;
 25                                             [OR]
 26         5.     The Court will issue an order appointing a special master to administer the
 27   claims of class members seeking return of their property and/or allow class members to
 28                                               2
Case 2:21-cv-03254-CBM-SK Document 6-8 Filed 04/15/21 Page 3 of 3 Page ID #:73



  1   file their claims and other court documents under seal;
  2         6.     The deadlines for class member box holders to file claims in administrative
  3   and judicial forfeiture proceedings instituted by the government against the class
  4   members’ personal property pursuant to 18 U.S.C. §983 is hereby extended [OR]
  5   temporarily suspended pending the Court’s determinations as to whether the searches of
  6   their boxes and seizures of their property violated the Fourth and/or Fifth Amendment;
  7         7.     Discovery in any judicial forfeiture proceedings instituted by the
  8   government against the class members’ personal property pursuant to 18 U.S.C. §983 is
  9   hereby stayed pending the Court’s determinations as to whether the searches of their
 10   boxes and seizures of their property violated the Fourth Amendment;
 11         8.     Defendants are hereby enjoined from destroying and/or disposing of the safe
 12   deposit box nests and individual safe deposit boxes, so as to allow class members to
 13   access the boxes using the box holders’ keys issued by USPV, to assist in establishing
 14   their ownership of the personal property therein;
 15         9.     Defendants are hereby enjoined from disposing of and depositing into a
 16   financial institution any currency seized from the boxes, so that Plaintiffs and class
 17   members can first have the currency scientifically tested;
 18         10.    That this TRO is effective immediately upon issuance;
 19         11.    Defendants are ordered to show cause before this Court on ____________,
 20   2021 at _________ why a injunction should not issue preliminarily enjoining it as
 21   specified above; and
 22         12.    Defendants shall file status reports regarding compliance with this order
 23   each Monday until the hearing on the Order to Show Cause why preliminary injunction
 24   should not issue.
 25
 26   DATED: _______                  ______________________________
                                      UNITED STATES DISTRICT JUDGE
 27
 28                                              3
